The Attorney            General of Texas
                                                           December 31, 1982
MARK WHITE
Attorney General

                                        Mr. Kenneth H. Ashworth                   Opinion No. MW-566
Supreme      Court Building             Connnissioner
P. 0. Box 12548
                                        Coordinating Board                        lk: Whether Senate Bill No.
Austin. TX. 78711. 2548
5121475-2501
                                        Texas College & University System         118   of   the   Sixty-seventh
Telex    9101874.1387                   200 E. Riverside Drive                    Legislature applies to public
Telecopier     5121475-0286             Austin, Texas   78704                     community junior colleges

                                        Dear Mr. Ashworth:
1607 Main St., Suite 1400
Dallas, TX. 75201.4709
214/742-8944                                 You ask two questions regarding Senate Bill No. 118 enacted by
                                        the Sixty-seventh Legislature. Acts 1981, 67th Leg., ch. 16, at 21.
                                        This bill, codified as article 6813e, V.T.C.S., provides in part:
4824 Alberta       Ave., Suite    180
El Paso, TX.       79905-2793
9151533-3484
                                                         sec. 2. A state governmental body may not
                                                    make a deduction from the compensation paid to an
                                                    officer or employee whose compensation is paid in
1220 Dallas Ave., Suite          202                full or in part from state funds unless the
Houston,      TX. 77002.8986
7 13/650-0686
                                                    deduction is authorized by law.

                                             You first ask whether article 6813e applies to public community
806 Broadway,        Suite 312          junior colleges.
Lubbock,     TX.    79401.3479
8061747-5238
                                             This    statute defines   "state   governmental body"     in   part   as
                                        follows:
4309 N. Tenth, Suite B
McA,,en,     TX. 78501-1685                         (1) a board, commission, department. office, or
5121682.4547                                        other agency that is in the executive branch of
                                                    state government and that was created by the
200 Main Plaza, Suite 400                           constitution or a statute of the state, including
San Antonio,  TX. 76205.2797                        an institution of higher education as defined by
5121225~4191                                        section   61.003,  Texas   Education   Code,   as
                                                    amended....
An Equal       Opportunity/
Affirmative      Action     Employer    Section 61.003 of the Texas Education Code defines "institution of
                                        higher education" to include "any public junior college." Article
                                        6813e therefore applies to officers and employees of public cormunity
                                        junior colleges whose compensation is paid in full or part from state
                                        funds.

                                             You next ask whether article 6813e, V.T.C.S., prohibits
                                        deductions from the compensation of public community junior college
                                        officers or employees when the deduction is for personal savings or
                                        indebtedness and is forwarded to a credit union or bank.


                                                                    p. 2083
Mr. Kenneth H. Ashworth - Page 2   (MW-566)




     The answer to your question depends on whether this kind of
transaction involves "a deduction from the compensation paid" to the
officer or employee. "Deduction" is defined by the dictionary as
"something that is or may be subtracted," for example, deductions from
taxable income. Webster's New Collegiate Dictionary 293 (1980). We
believe article 6813e, V.T.C.S., applies to any amount subtracted from
an employee's paycheck representing take-home pay. Thus, article
6813e, V.T.C.S., would prohibit deductions from the compensation of
public community junior college officers and employees when the
deduction is for personal savings or indebtedness to be forwarded to a
credit union or bank.

     A brief submitted to this office suggests that article 6813e does
not apply to deductions which merely constitute a different form of
payment to an employee, such as payment of a portion of his salary to
his credit union account. However, there are currently on the books
statutes which effectively offer a different form of payment to the
employee. Article 6252-3b, V.T.C.S., allows public employees to
participate in deferred compensation plans. Even though the employee
will ultimately receive the money, the legislature considered it
necessary to enact a statute authorizing state officers to defer an
employee's compensation.

     The legislative history reveals some discussion of the deposit of
an entire paycheck in the employee's credit union account. senate
Floor Tape 1, side 1, Senate Bill No. 118, 2d Reading. Feb. 23, 1981.
However, the discussion did not cover the transfer of a portion of the
employee's check to his savings account. The distinction between
"deduction" and deposit of a paycheck in a financial institution is
illustrated by section (3) of article 4344b. V.T.C.S., enacted by the
same legislature which enacted article 6813e, V.T.C.S. This statute
concerns the direct deposit of payroll warrants by magnetic tape
transfer. See Attorney General Opinions MW-333 (1981); MW-213 (1980).
Article 4344b provides in part:

             (3) Notwithstanding the provisions of any
          other statute, the Comptroller of Public Accounts
          may establish and operate an electronic funds
          transfer system to transfer directly into their
          accounts in financial institutions onlv:       (11
                                                         . ,
          employees' gross state salaries less deductions
          specifically authorized by state or federal law or
          reimbursement for travel and subsistence of
          employees and (ii) payments of annuitants by the
          Employees Retirement System of Texas or the
          Teacher Retirement System of Texas under either
          system's    administrative    jurisdiction.     An
          authorized payee must request in writing to
          participate in any electronic funds transfer
          system established and operated by the Comptroller
          of Public Accounts. A single transfer may contain



                                    p. 2084
Mr. Kenneth H. Ashworth - Page 3   (MW-566)




         payments to multiple payees without the necessity
         of issuing individual warrants for each payee.
         The Comptroller shall establish procedures for
         administering the system and may use the services
         of      financial     institutions,     automated
         clearinghouses, and the federal government. The
         use of electronic funds transfer or any other
         payment means does not create any rights that
         would not have been created had an individual
         state warrant been used as the payment medium.
         The State Treasurer may not make payment of a
         state employee’s salary before the last working
         day of the payroll period. (Emphasis added).

Acts 1981, 67th Leg., ch. 253, at 632.       Thus, the legislature
authorized deposit of the employee’s salary less deductions
specifically authorized by law. We believe the transfer of a portion
of the employee’s salary to his savings account would constitute a
deduction within article 6813e.

     You also ask whether section 2.07 of the Education Code provides
authority for such salary deductions. This statute provides in part:

              (b)   Any teacher’s or school employee’s
         assignment, pledge, or transfer of his salary or
         wages 68 security for indebtedness -- or any
         interest or part of his salary or wages -- then
         due or which may become due under an existing
         contract of employment shall be enforceable only
         under the following conditions:

                   (1) Before or at the time of execution,
              delivery, or acceptance of an assignment,
              pledge, or transfer, written approval must be
              obtained from the employing authority or
              officer, and if the teacher or school
              employee executing the instrument is employed
              by:

                          . . ..

                          (C) a college, university, or any
                     other educational institution, approval
                     of his assignment, pledge, or transfer
                     must be    obtained from the salary
                     disbursement officer of the college,
                     university,   or    other   educational
                     institution;

                     (2) Any assignment, pledge, or transfer
              must    be in writing and acknowledged as



                                    p. 2085
                                                                         I




Mr. Kenneth H. Ashworth - Page 4   (MW-566)




              required for the acknowledgement of deeds or
              other recorded instruments, and if executed
              by a married person, it must also be executed
              and acknowledged in a like manner by his or
              her spouse; however, the employer approving
              an assignment, pledge, or transfer need not
              acknowledge it; and

                    (3) An assignment, pledge, or transfer
               shall be enforceable only to the extent that
               the indebtedness it secures is a valid and
               enforceable obligation.

The predecessor of this statute has been held to authorize salary
deductions from teachers' salaries as security for indebtedness
pursuant to the teacher's assignment of salary. Attorney General
Opinions o-4033, O-3474 (1941); O-2141 (1940). See also Attorney
General Opinion M-613 (1970). If an officer or employee has made an
assignment of salary for an indebtedness to a bank or credit union, we
believe section 2.07 would authorize salary deductions to pay that
indebtedness. However. we do not believe section 2.07 authorizes
deductions for the purpose of payments into the employee's savings
account.    Section 2.07 permits assignments as         security for
indebtedness, that is, to pay an obligation to a third party. Se.2
Trevino v. Trevino, 555 S.W.2d 792 (Tax. Civ. App. - Corpus Christi
1977, no writ) (defining debt). Payment to the employee's own account
does not involve an obligation to a third party.

                            SUMMARY

            Public community junior colleges are subject to
         6813e. V.T.C.S., which prohibits deductions from
         the compensation of public officers and employees
         unless authorized by law. Article 68131~~  applies
         to    deductions   for    personal   savings    or
         indebtedness. Section 2.07 of the Texas Education
         Code authorizes deductions from the salaries of
         employees and officers of such institutions for
         indebtedness to be forwarded to a credit union or
         bank, but does not authorize such deductions for
         personal savings.




                                      MARK      WHITE
                                      Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General



                                   p. 2086
.   f



        Mr.   Kenneth H. Ashworth - Page 5   (MW-566)




        RICHARD E. GRAY III
        Executive Assistant Attorney General

        Prepared by Susan L. Garrison
        Assistant Attorney General

        APPROVED:
        OPINION COMMITTEE

        Susan L. Garrison, Chairman
        Jon Bible
        Roxanne Caperton
        Rick Gilpin
        Patricia Hinojosa
        Jim Moellinger
        Bruce Youngblood




                                             p. 2087